Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in responsive to the Request for Reconsideration-After Non-Final filed on 12/23/2021.
Claims 1-4, 7, and 10-24 are allowed. 
Examiner's Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and apparatus for obfuscating sensitive data during a data capture event in order to prevent unauthorized reproduction of that sensitive data.
The closest prior art, as previously and currently recited,  Bauchot is directed to a method/system for masking all or part window content when a window is no longer active and displaying an original window content when the window become active again.
Austin is directed to a method/system for selecting obscuring and/or revealing sensitive information field in a display screen. 
Thayer is directed to a method/system for separating of sensitive values from non-sensitive values while substituting obfuscation values for the sensitive values in a 
Chang is directed to a method/system for receiving information to present to a user of the computing device and formatting the received information based on the determined privacy context and presenting the formatted information.  
Coleman et al., (“Coleman,” US 2012/0036452) is directed to a method/system for masking the confidentiality of sensitive information of a customer. 
Zimmerman et al., (“Zimmerman,” US 2006/0089857) is directed to a method and system for obscuring/hiding a user’s sensitive information. 
Hadsall (US 10,043,033) is directed to a method/system for concealing a sensitive data information on computer; wherein the sensate data information is related to auto, home, life, or renters insurance, banking, and/or vehicle loans, and 
Thiyagarajan et al., (“Thiyagarajan,” US 2005/0265548) is directed to a method/system for obfuscating a sensitive information field when screen is shared with another computing device. 
 However, none of Bauchot, Austin, Thayer, Chang, Coleman, Hadsall, and Thiyagarajan teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1 and 11.  For example, none of the cited prior art teaches or suggest the steps of determining that the event will result in a screen capture being performed with respect to the mobile application, wherein the event that is determined to result in the screen capture is based at least in part on the event being compared to a list of known data capture events, and wherein the list of known data capture events is provided by a remote application server; responsive to determining that the event will result in the screen capture, identifying a number of data .
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINH K PHAM/
Primary Examiner, Art Unit 2174